Citation Nr: 0519488	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  97-13 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increase in a 10 percent rating for a 
corneal scar of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 RO rating decision 
which denied an increase in a 10 percent rating for a corneal 
scar of the left eye.  In October 2002, the veteran testified 
at a Travel Board hearing at the RO.  In February 2003, the 
Board undertook development of the evidence pursuant to 38 
C.F.R. § 19.9(a)(2) (2002), a regulation that was later 
invalidated.  In August 2003, the Board remanded this appeal 
for further development.  

The Board notes that in a May 1999 statement, the veteran's 
representative raised the issue of entitlement to service 
connection for headaches, claimed as secondary to the 
service-connected corneal scar of the left eye.  The Board 
observes that a November 1999 VA neurological examination 
report indicated a diagnosis of headaches, tension type, left 
fronto-temporal, which were secondary to a painful left 
cornea.  Additionally, an April 2004 VA neurological 
examination report related diagnoses of left corneal scarring 
and intermittent left periorbital headache and orbital pain 
related to left corneal scarring.  The issue of secondary 
service connection for headaches is not before the Board at 
this time and is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's corneal scar of the left eye is manifested by 
subjective complaints of pain and tearing, as well as 
corrected visual acuity of approximately 20/200.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a corneal scar of 
the left eye have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6009, 6074, 6077, 
6079 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The rating schedule lists various eye conditions, including 
an unhealed eye injury, which in chronic form are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology; the minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 10 percent when it is 20/50, 
20/70, or 20/100; it is rated 20 percent when it is 15/200 or 
20/200; and it is rated 30 percent when it is 10/200 or 
5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6077, 6079.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  Blindness of one eye, having only 
light perception, is rated, is rated 30 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6070.  

A recent April 2004 VA eye examination report noted that the 
veteran had a history of multiple eye examinations for the 
previous ten years showing that his vision in his left eye 
was decreased in the 20/200 to 20/300 range, which when 
undergoing pinhole correction improved to the 20/80 to 20/100 
range.  The veteran reported a history of occasional pain, 
relieved by eye drops, as well as occasional tearing and 
headaches.  He reported that he occasionally used lubricating 
drops and possibly ointment.  

The examiner reported that right eye uncorrected vision was 
20/30 and that the corrected vision was 20/25.  As to the 
veteran's left eye, it was noted that uncorrected vision was 
20/300 and that the corrected vision was 20/100, with 
pinhole.  It was also indicated that regular glasses did not 
seem to really improve the veteran's vision.  The examiner 
stated that there was no diplopia and no visual field 
deficit.  As to the veteran's left eye, the examiner reported 
that the external ocular movements were full, that the 
anterior segment conge had minimal hyperemia, and that the 
cornea showed a 1.5 mm by 1.5 mm leukoma (white scar) with a 
1 mm concentric rim of haze.  The examiner indicated that the 
scar was approximately 1.5 mm on the temporal side away from 
the visual axis.  It was reported that there was no 
fluorescein stain of epithelium and that anterior chamber was 
deep and quiet.  The examiner noted that the veteran's 
pupil/iris was within normal limits and that the lens was 
clear.  The examiner stated that the fundus disc cup to disc 
ratio was 0.45, that there was a macular normal reflex, and 
that the periphery was benign.  

As to diagnoses, the examiner indicated that the veteran had 
a corneal scar, left eye, with visual acuity of approximately 
20/200, and with field of vision impairment when looking to 
the left, due to decreased vision in the eye.  It was noted 
that the veteran needed to turn his head to the left side to 
compensate.  The examiner stated that there was pain due to 
epithelial erosions which were episodic in nature and that 
there was a rest-requirement of a few days duration while the 
eye would undergo treatment with drops, bandage lens, or 
patching when an episode of corneal abrasion would occur.  
The examiner noted that episodic incapacity was estimated to 
occur once or twice a year for a few days duration.  The 
examiner indicated that the veteran should not perform jobs 
that required the use of both eyes and that required 
stereopsis such as driving or using fine tools.  The examiner 
remarked that the veteran should be able to perform jobs such 
as teaching, counseling, or computer work.  Presbyopia 
corrected with glasses, was also diagnosed.  It was noted 
that the presbyopia might also have contributed to the 
veteran's problems with his vision.  

An April 2004 VA neurological examination report related 
diagnoses of left cornea scarring and intermittent 
periorbital headaches and orbital pain related to the left 
corneal scarring.  

Other recent private and VA treatment records show that the 
veteran was treated for left eye complaints on multiple 
occasions.  A July 2004 treatment report from Flatbush 
Optical noted corrected visual acuity in the right eye of 
20/20 and in the left eye of 20/200 with pinhole correction 
of 20/200.  It was reported that the veteran had a corneal 
scar of the left eye.  An October 2002 VA treatment entry 
indicated corrected vision in the veteran's right eye of 
20/20.  As to the left eye, the corrected vision was 20/200 
and 20/60 with pinhole.  

A November 1999 VA eye examination report noted corrected 
distance vision of 20/20 in the right eye and uncorrected 
distance vision of 20/80 in the left eye.  The diagnosis was 
corneal scar of the left eye secondary to a burn.  Several 
other treatment entries showed uncorrected vision in the left 
eye of 20/200 with pinhole of 20/100.  A May 1995 VA eye 
examination report related lesser pathology as to the 
veteran's left eye.  

The recent medical evidence shows that at the time of the 
April 2004 VA eye examination report, noted above, the 
veteran had corrected visual acuity of 20/100 in the left eye 
with pinhole correction.  However, the examiner specifically 
indicated that the visual acuity of the veteran's left eye 
was approximately 20/200.  Additionally, a July 2004 
treatment entry from Flatbush Optical, also noted above, 
indicated that the corrected visual acuity in the veteran's 
left eye was 20/200 and with pinhole correction it was still 
20/200.  The Board notes that the veteran's current 10 
percent rating contemplates visual acuity in the left eye of 
20/100 under Diagnostic Codes 6074, 6077, and 6079, as well 
as the minimum rating of 10 percent under Diagnostic Code 
6009.  However, in consideration of the April 2004 
examination report and July 2004 treatment entry, and bearing 
in mind the benefit-of-the-doubt rule, the Board finds that 
the veteran's left eye condition more closely resembles the 
criteria for visual acuity of 20/200, and thus a 20 percent 
rating is warranted under Diagnostic Codes 6074, 6077, and 
6079.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

The criteria for a 30 percent rating for impairment of visual 
acuity of the veteran's service-connected left eye is clearly 
not shown.  There is no evidence that visual acuity in his 
left eye is 10/200 or 5/200 as required for a higher 30 
percent rating under Diagnostic Codes 6074, 6077, and 6079.  

The Board notes that the veteran's corneal scar of the left 
eye may also be evaluated based on impairment of field of 
vision under Diagnostic Code 6080.  The Board observes that 
the April 2004 VA examination report, as to diagnoses, noted 
that the veteran did have field of vision impairment when 
looking to the left.  However, there was also a notation that 
there was no visual field deficit.  The Board notes that the 
evidence does not show findings of unilateral concentric 
contraction of the visual field to 5 degrees as required for 
a higher 30 percent rating under Diagnostic Code 6080.  
Accordingly, a rating in excess of 20 percent for loss of 
field of vision attributable to the veteran's service-
connected corneal scar of the left eye is not warranted.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a rating in 
excess of 20 percent.  The Board has also considered whether 
the record raises the matter of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) 
applies when the rating schedule is inadequate to compensate 
for the average impairment of earning capacity for a 
particular disability.  There is no competent evidence that 
the disability at issue would cause a "marked" interference 
with employment or requires frequent hospitalizations or 
otherwise produce unrecognized impairment suggesting 
extraschedular consideration is indicated.  

In sum, the Board finds that an increased rating of 20 
percent is warranted for the veteran's service-connected 
corneal scar of the left eye.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a January 1997 
statement of the case, a July 2002 letter, an August 2002 
supplemental statement of the case, an October 2002 letter, 
an October 2004 Board hearing, a January 2004 letter, a March 
2004 supplemental statement of the case, an April 2004 
letter, and a December 2004 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increase in a 20 percent rating for a corneal scar of the 
left eye.  The discussions in the rating decisions, the 
statement of the case, and the supplemental statement of the 
case, and the Board hearing, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating of 20 percent for a corneal scar of the 
left eye is granted.  



	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


